The opinion of the Court was pronounced by
Paddock, J.
Where a deposition is to be taken, after-wards to be used in a Court of law as evidence, our statute requires “ that the adverse party shall have a reasonable time to appear and be present at the talcing of the same so that the length of notice to be given, before the taking the deposition not being fixed by statute, it becomes entirely a matter of discretion with the Court in which the deposition is to be used, to judge of the reasonableness of the notice, and either admit or reject it; and where any question has been made in a County Court, not resting upon, or to be decided according to the known principles or usages of law, but by the Gourt’s exercising their sound discretion, this Court never takes upon itself to revise such decision; it is to be presumed in all such cases, that County Courts decide right-
In respect to rejecting the testimony of the magistrate, which was offered to show an apparent want of intelligence in the boy, we have examined his deposition, and find it narrates but few, and those, simple facts; which must have required but little exercise of mental power-to understand.- .'A party certainly has at all times a right to show the degree of credit'testimony is entitled to, which is brought against him; but it is very difficult for any one to measure' the capacity of human intellect: we know that a wise man generally appears the reverse of an idiot; but how foolish a person may be, and yet capable of relating simple facts correctly and truly, is the province of the magistrate taking the deposition to determine; und we are bound to believe that no magistrate would take and certify the deposition of a person who was so foolish as not to be entitled to credit. Judgement affirmed.